On Petition for Rehearing.
McCabe, J.
Counsel complain bitterly because we held in the original opinion that the refusal of the request for a jury trial did not occur at the term of court at which the trial occurred, and that as no jury was demanded at the term at which the trial took place, the right to a jury trial was waived by the appellant. On this petition counsel quote the order-book entry, which we may concede shows that the trial of the issues took place at the May term, 1895, and immediately following the refusal of appellant’s demand for a jury trial, and shows that such trial, so far as the evidence and argument is concerned, according to said order book, was concluded at the May term, 1895, running into June, 1895. But the bill of exceptions taken by-appellant, and doubtless drawn up by counsel now so harshly assailing this court, states the order of the events differently. This circumstance the irate counsel finds it quite to his purpose to ignore, and it was upon that express ground that the original opinion based the holding that there was no demand for a jury at the term at which the trial occurred.
Counsel, in preparing the bill of exceptions on behalf of the appellant, seems to have entertained a fear that this court could not understand the order of events of the trial from the order book entry, and hence was very specific, and placed that matter beyond all doubt or cavil, if a bill of exceptions imports verity. It reads thus: “Be it remembered that on the day of 29th May, 1895, it being the ninth judicial day of the spring term, of the Fayette Circuit Court, *106the Honorable David W. McKee, special judge, presiding, the following proceedings were had and held: James Blair, by his attorney, Thomas D. Evans, filed a written motion to this court asking that the cause be tried by a jury, which motion, after argument, was overruled, to which ruling of the court the said James Blair at the time excepted. Be it further remembered that this cause coming on to be heard was heard, before the said Judge on the 26th day of October, 1895, upon the issues formed, when and where the plaintiff and defendants, to maintain the issues introduced the evidence which is set out in the longhand manuscript reports of the reporter.” We cited a long list of the decisions of this court in our former opinion, holding that where the bill of exceptions contradicts the order book entry as to the order of events, that the bill of exceptions importing absolute verity must control. The law compelled us to rule as we did on this point, and not because we had any choice as to which party should prevail in this court. If the bill of exceptions is so framed as to make the record speak untruly, it is not the fault of this court, but undoubtedly is the fault of appellant’s counsel.
It is also urged with great fervor that we erred in holding that a large batch of documentary evidence, attempting to be injected into the bill of exceptions, and into the transcript after the same had been filed in this court, could not be legally done so as to make it a part of the record, even though there was an agreement signed by the attorneys on opposite sides that it might be so injected. • And we are cited to the statute providing that an attorney has power “to bind his client in an action or special proceeding by his agreement filed with the clerk, or entered upon the minutes of the court, and not otherwise.” Section 980, sub. 1, Burns’ R. S. 1894 (968, R. S. 1881). There *107are many agreements that attorneys cannot make under this statute. As a general thing they cannot make an agreement that is valid in a case if the client could not make the same contract binding. Accordingly it has been held that an attorney cannot, by agreement, extend the time in which an appeal may be taken (Louisville, etc., R. W. Co. v. Boland, 70 Ind. 595); nor by agreement extend the time for filing a bill of exceptions (Goben v. Goldsbury, 72 Ind. 44). Truitt v. Truitt, 38 Ind. 16, was a very different case from the one before us. That was an agreement entered upon the record in the trial court concerning matters occurring during the progress of the cause in the trial court. But, says an eminent author, “a stipulation between counsel that the testimony as taken by the court stenographer shall be the record in the case, will not supply the place of a bill of exceptions duly authenticated and certified.” Weeks on Attorneys, section 236a. To the same effect, and deciding the precise point now in question against appellant’s contention, is Davis v. Union Trust Co., ante, 46.
There never was anything in the vehement complaint about the refusal of appellant’s demand for a jury trial. The complaint disclosed that the plaintiff’s mother purchased certain real estate at sheriff’s sale for which a certificate in due form was issued by the sheriff to her. That she afterwards died intestate the owner of said certificate, leaving plaintiffs her sole heirs. That she left no debts, and that the defendant, through the death of the certificate owner, had gotten possession thereof without any title to the same. That the year for redemption had expired, and the sheriff of the county, who is also made a defendant, refused to make a deed to appellees as-the sole heirs of the deceased owner thereof unless the certificate was produced, and that defendant had on a *108proper demand refused to produce it. Prayer that defendant be compelled to produce the certificate to the sheriff, and that such sheriff thereupon be compelled to execute a deed to them as required by the terms of said certificate. ’ Such a complaint made a case that was of exclusive equitable jurisdiction prior to June 18,1852, and therefore was not triable by jury. There was no error in refusing the appellant’s demand for a jury triai. Petition overruled.